Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	 	 
Withdrawal of Finality of Last Office Action
Applicant’s request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. Once the finality of the Office action has been withdrawn, the next Office action may be made final if the conditions set forth in MPEP § 706.07(a) are met. MPEP 706.07(d)

Claim Rejections – 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, o) to the substrate surface. Within this portion, the width of the protection structure is uniform. There is no related description in the specification as originally filed. Therefore, the limitation “a width of the protection structure varies along an entirety of the protection structure as a distance from the substrate increases” is not supported by the specification as originally filed.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 4, 5, 21 and 22 rejected under 35 U.S.C. 103(a) as being unpatentable over Higashi (U. S. Patent No. 6,291,891) of record, in view of Solo (U. S. Patent Pub. No. 2006/0278982).
	Regarding Claim 1 
	FIG. 9H of Higashi discloses an integrated circuit device, comprising: 
	a semiconductor substrate (10); 

	a conductive pillar (14) on the UBM layer, wherein the conductive pillar has a sidewall surface and a top surface, the conductive pillar comprises copper (Col. 13, Lines 65-67), an entirety of sidewalls of the conductive pillar are aligned with sidewalls of the second UBM layer, and a material of the first UBM layer (12) is different from a material of the conductive pillar (Col. 13, Lines 16-17); and
	a protection structure (19) directly contacting a bottom-most portion of the sidewall surface of the conductive pillar (14), wherein each sidewall of the first UBM layer is substantially free of the protection structure, and the protection structure is a non-metal material (silicon nitride, Col. 13, Lines 43-48).
	Higashi fails to disclose “a pad over at least a portion of the semiconductor substrate; an under-bump-metallurgy (UBM) layer over the pad”; “a second substrate bonded to the conductive pillar”; “the protection structure is separated from the pad” and “the protection structure has a tapered profile”.
	FIG. 1 of Solo discloses a similar integrated circuit device, comprising a pad (1) over at least a portion of the semiconductor substrate (2); an under-bump-metallurgy (UBM) layer (4) over the pad; a second substrate (9, FIG. 2) bonded to the conductive pillar (6); and a protection structure (7), wherein each sidewall of the UBM layer is substantially free of the protection structure, the protection structure is a non-metal material [0034], the protection structure is separated from the pad; and the protection 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Higashi, as taught by Solo. The ordinary artisan would have been motivated to modify Higashi in the above manner for the purpose of making a connection with improved fabrication (Para. 20 of Solo).
	 
	Regarding Claim 4
	FIG. 9H of Higashi discloses the protection structure (19) directly contacts a top surface of the first UBM layer (12).

	Regarding Claim 5 
	FIG. 9H of Higashi discloses a barrier layer (135) over a top surface of the conductive pillar (14).

	Regarding Claim 21 
	FIG. 9H of Higashi discloses an integrated circuit device, comprising: 
	a semiconductor substrate (10); 
	a first under-bump-metallurgy (UBM) layer (12) over the semiconductor substrate (10);
	a second UBM layer (123) over the first UBM layer, wherein the second UBM layer has a first width;

	a protection structure (19) directly contacting a bottom-most portion of the sidewall surface of the conductive pillar (14), wherein each sidewall of the first UBM layer is substantially free of the protection structure, and the protection structure is a non-metal material (silicon nitride, Col. 13, Lines 43-48).
	Higashi fails to disclose “a pad over at least a portion of the semiconductor substrate; a first under-bump-metallurgy (UBM) layer over the pad”; “a second substrate bonded to the conductive pillar”; “the protection structure is separated from the pad” and “the protection structure has a tapered profile”.
	FIG. 1 of Solo discloses a similar integrated circuit device, comprising a pad (1) over at least a portion of the semiconductor substrate (2); a first under-bump-metallurgy (UBM) layer (4) over the pad; a second substrate (9, FIG. 2) bonded to the conductive pillar (6); and a protection structure (7), wherein each sidewall of the first UBM layer is substantially free of the protection structure, the protection structure is a non-metal material [0034], the protection structure is separated from the pad, and the protection structure has a tapered profile (the upper end of the protection structure is modified to have a narrower width than the lower end of the protection structure). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Higashi, as taught by Solo. The ordinary artisan would 
	 
	Regarding Claim 22
	FIG. 9H of Higashi discloses the protection structure (19) covers sidewalls of the second UBM layer (123).

Claims 2, 7, 9, 10 and 23-30 rejected 35 U.S.C. 103(a) as being unpatentable over Higashi and Solo, in view of Park (U. S. Patent Pub. No. 2009/0149016) of record.
	Regarding Claim 2 
	Higashi as modified by Solo discloses Claim 1.
	Higashi as modified by Solo fails to explicitly disclose “the first UBM layer comprises at least one of titanium, tantalum, titanium nitride or tantalum nitride”.
	FIG. 2 of Park discloses a similar packaging assembly, wherein the first UBM layer (50a) comprises at least one of titanium, tantalum, titanium nitride or tantalum nitride [0024].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Higashi, as taught by Park. The ordinary artisan would have been motivated to modify Higashi in the above manner, because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values (Para. 24 of Park), MPEP 2144.06. 
	
	Regarding Claim 7 


	Regarding Claim 9
	FIG. 2 of Park discloses a joint solder layer (120c) between the conductive pillar (80) and the second substrate (130).
	
	Regarding Claim 10
	FIG. 2 of Park discloses the protection structure (90+140) is between the sidewall surface of the conductive pillar (80) and the joint solder layer (120c). 

	Regarding Claim 23
	FIG. 2 of Park discloses a printed circuit board bonded to the conductive pillar.

	Regarding Claim 24
	FIG. 2 of Park discloses a package substrate (130) bonded to the conductive pillar.

	Regarding Claim 25
	FIG. 2 of Park discloses a solder layer (120c) over the conductive pillar, wherein at least a portion of sidewalls of the solder layer are substantially free of the protection structure (90).


	FIG. 2 of Park discloses a width of the solder layer is substantially equal to a width of the conductive pillar.

	Regarding Claim 27
	FIG. 2 of Park discloses a barrier layer (140) over a top surface of the conductive pillar (80).

	Regarding Claim 28 
	FIG. 9H of Higashi discloses an integrated circuit device, comprising: 
	a semiconductor substrate (10); 
	an under-bump-metallurgy (UBM) layer (12) over the semiconductor substrate (10);
	a conductive pillar (14) on the UBM layer, wherein the conductive pillar has a sidewall surface and a top surface, the conductive pillar comprises copper (Col. 13, Lines 65-67), and a material of the UBM layer (12) is different from a material of the conductive pillar (Col. 13, Lines 16-17); 
	a protection structure (19) directly contacting a bottom-most portion of the sidewall surface of the conductive pillar (14), each sidewall of the UBM layer is substantially free of the protection structure and the protection structure is a non-metal material (silicon nitride, Col. 13, Lines 43-48).
Higashi fails to disclose “a pad over at least a portion of the semiconductor substrate; an under-bump-metallurgy (UBM) layer over the pad”; “a cap layer over the 
	FIG. 2 of Park discloses a similar integrated circuit device, comprising a pad (25) over at least a portion of the semiconductor substrate (20); an under-bump-metallurgy (UBM) layer (50a-60a) over the pad; a cap layer (140) over the conductive pillar (80); sidewalls of the cap layer are covered by the protection structure (90); the protection structure (90) is separated from the pad (25) and extends above a top-most surface of the conductive pillar, and a second substrate (130) bonded to the conductive pillar (80).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Higashi, as taught by Park.  The ordinary artisan would have been motivated to modify Higashi in the above manner for the purpose of forming a PCB (Para. 25 of Park).
	Higashi as modified by Park fails to disclose “the protection structure has a tapered profile”.
	FIG. 1 of Solo discloses a similar integrated circuit device, comprising a pad (1) over at least a portion of the semiconductor substrate (2); a first under-bump-metallurgy (UBM) layer (4) over the pad; a second substrate (9, FIG. 2) bonded to the conductive pillar (6); and a protection structure (7), wherein each sidewall of the first UBM layer is substantially free of the protection structure, the protection structure is a non-metal material [0034], the protection structure is separated from the pad, and the protection 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Higashi, as taught by Solo. The ordinary artisan would have been motivated to modify Higashi in the above manner for the purpose of making a connection with improved fabrication (Para. 20 of Solo).

	Regarding Claim 29
	In FIG. 2, Park discloses a solder layer (120c) over the cap layer (140). 
		
	Regarding Claim 30
	In FIG. 2, Park discloses at least a portion of sidewalls of the solder layer (120c) are substantially free of the protection structure (90). 
	 
Claims 3 and 32 rejected 35 U.S.C. 103(a) as being unpatentable over Higashi and Solo, in view of Datta (U. S. Patent No. 6,853,076) of record.
	Regarding Claim 3 
	Higashi as modified by Solo discloses Claim 1.
	Higashi as modified by Solo fails to explicitly disclose “the first UBM layer has a thickness ranging from about 500 angstroms to about 2000 angstroms”.
	FIG. 16 of Datta discloses a similar packaging assembly, wherein the first UBM layer (126) has a thickness ranging from about 500 angstroms to about 2000 angstroms (Col. 8, Lines 21-23).


	Regarding Claim 32
	FIG. 16 of Datta discloses the joint solder layer (138-142) extends along the conductive pillar (132), wherein a portion of the joint solder layer is closer to semiconductor substrate (112) than an uppermost surface of the conductive pillar.

Claims 1, 21, 28 and 31 rejected under 35 U.S.C. 103(a) as being unpatentable over Higashi (U. S. Patent No. 6,291,891) of record, in view of Park (U. S. Patent Pub. No. 2009/0149016) of record, in view of Schwarz (U. S. Patent No. 6,897,532).
	Regarding Claim 1 
	FIG. 9H of Higashi discloses an integrated circuit device, comprising: 
	a semiconductor substrate (10); 
	an under-bump-metallurgy (UBM) layer over the semiconductor substrate (10), wherein the UBM layer comprises a first UBM layer (12) and a second UBM layer (123) on the first UBM layer;
	a conductive pillar (14) on the UBM layer, wherein the conductive pillar has a sidewall surface and a top surface, the conductive pillar comprises copper (Col. 13, Lines 65-67), an entirety of sidewalls of the conductive pillar are aligned with sidewalls 
	a protection structure (19) directly contacting a bottom-most portion of the sidewall surface of the conductive pillar (14), wherein each sidewall of the first UBM layer is substantially free of the protection structure, and the protection structure is a non-metal material (silicon nitride, Col. 13, Lines 43-48).
	Higashi fails to disclose “a pad over at least a portion of the semiconductor substrate; an under-bump-metallurgy (UBM) layer over the pad”; “a second substrate bonded to the conductive pillar”; “the protection structure is separated from the pad” and “the protection structure has a tapered profile”.
	FIG. 2 of Park discloses a similar integrated circuit device, comprising a pad (25) over at least a portion of the semiconductor substrate (20); an under-bump-metallurgy (UBM) layer (50a-60a) over the pad; an entirety of sidewalls of the conductive pillar (80) are aligned with sidewalls of the second UBM layer (60a), a second substrate (130) bonded to the conductive pillar (80); the protection structure (90) is separated from the pad.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Higashi, as taught by Park.  The ordinary artisan would have been motivated to modify Higashi in the above manner for the purpose of forming a PCB (Para. 25 of Park).
	Higashi as modified by Park fails to disclose “the protection structure has a tapered profile”.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Higashi, as taught by Schwarz.  The ordinary artisan would have been motivated to modify Higashi in the above manner for the purpose of improving manufacturing processes (Col. 2, Lines 14-26 of Schwarz).		 

	Regarding Claim 21 
	FIG. 9H of Higashi discloses an integrated circuit device, comprising: 
	a semiconductor substrate (10); 
	a first under-bump-metallurgy (UBM) layer (12) over the semiconductor substrate (10);
	a second UBM layer (123) over the first UBM layer, wherein the second UBM layer has a first width;
	a conductive pillar (14) on the second UBM layer, wherein the conductive pillar has a sidewall surface and a top surface, the conductive pillar comprises copper (Col. 13, Lines 65-67), an entirety of the conductive pillar has the first width, and a material of the first UBM layer is different from a material of the conductive pillar (Col. 13, Lines 16-17); and

	Higashi fails to disclose “a pad over at least a portion of the semiconductor substrate; a first under-bump-metallurgy (UBM) layer over the pad”; “a second substrate bonded to the conductive pillar”; “the protection structure is separated from the pad” and “the protection structure has a tapered profile”.
	FIG. 2 of Park discloses a similar integrated circuit device, comprising a pad (25) over at least a portion of the semiconductor substrate (20); an under-bump-metallurgy (UBM) layer over the pad (50a-60a); a second substrate (130) bonded to the conductive pillar (80); the protection structure (90) is separated from the pad.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Higashi, as taught by Park.  The ordinary artisan would have been motivated to modify Higashi in the above manner for the purpose of forming a PCB (Para. 25 of Park).
	Higashi as modified by Park fails to disclose “the protection structure has a tapered profile”.
	FIG. 6 of Schwarz discloses a similar packaging assembly, comprising a protection structure (42) directly contacting a bottom-most portion of the sidewall surface of the conductive pillar (38), each sidewall of the first UBM layer (30) is substantially free of the protection structure, the protection structure is a non-metal 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Higashi, as taught by Schwarz.  The ordinary artisan would have been motivated to modify Higashi in the above manner for the purpose of improving manufacturing processes (Col. 2, Lines 14-26 of Schwarz). 

	Regarding Claim 28 
	FIG. 9H of Higashi discloses an integrated circuit device, comprising: 
	a semiconductor substrate (10); 
	an under-bump-metallurgy (UBM) layer (12) over the semiconductor substrate (10);
	a conductive pillar (14) on the UBM layer, wherein the conductive pillar has a sidewall surface and a top surface, the conductive pillar comprises copper (Col. 13, Lines 65-67), and a material of the UBM layer (12) is different from a material of the conductive pillar (Col. 13, Lines 16-17); 
	a protection structure (19) directly contacting a bottom-most portion of the sidewall surface of the conductive pillar (14), each sidewall of the UBM layer is substantially free of the protection structure and the protection structure is a non-metal material (silicon nitride, Col. 13, Lines 43-48).
Higashi fails to disclose “a pad over at least a portion of the semiconductor substrate; an under-bump-metallurgy (UBM) layer over the pad”; “a cap layer over the conductive pillar”; sidewalls of the cap layer are covered by the protection structure”; 
	FIG. 2 of Park discloses a similar integrated circuit device, comprising a pad (25) over at least a portion of the semiconductor substrate (20); an under-bump-metallurgy (UBM) layer (50a-60a) over the pad; a cap layer (140) over the conductive pillar (80); sidewalls of the cap layer are covered by the protection structure (90); the protection structure (90) is separated from the pad (25) and extends above a top-most surface of the conductive pillar, and a second substrate (130) bonded to the conductive pillar (80).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Higashi, as taught by Park.  The ordinary artisan would have been motivated to modify Higashi in the above manner for the purpose of forming a PCB (Para. 25 of Park).
	Higashi as modified by Park fails to disclose “the protection structure has a tapered profile”.
	FIG. 6 of Schwarz discloses a similar packaging assembly, comprising a protection structure (42) directly contacting a bottom-most portion of the sidewall surface of the conductive pillar (38), an entirety of sidewalls of the conductive pillar are aligned with sidewalls of the second UBM layer (34), each sidewall of the first UBM layer (30) is substantially free of the protection structure, the protection structure is a non-metal material, and has a tapered profile (the upper end of the protection structure is modified to have a narrower width than the lower end of the protection structure).


	Regarding Claim 31
	FIG. 6 of Schwarz discloses a width of the protection structure (42) varies along an entirety of the protection structure as a distance from the substrate increases.

Claims 1 and 21 rejected under 35 U.S.C. 103(a) as being unpatentable over Tsai (U. S. Patent Pub. No. 2007/0117368), in view of Solo, in view of Higashi.
	Regarding Claim 1 
	FIG. 2D of Tsai discloses an integrated circuit device, comprising: 
	a semiconductor substrate (20);
	a pad (203) over at least a portion of the semiconductor substrate; 
	an under-bump-metallurgy (UBM) layer over the pad, the UBM layer comprises a first UBM layer (211) and a second UBM layer (212-213) on the first UBM layer; 
	a conductive pillar (23) on the UBM layer, wherein the conductive pillar has a sidewall surface and a top surface, an entirety of sidewalls of the conductive pillar are aligned with sidewalls of the second UBM layer.
	Tsai fails to disclose “the conductive pillar comprises copper”; “a material of the first UBM layer is different from a material of the conductive pillar”; and “a protection structure directly contacting a bottom-most portion of the sidewall surface of the conductive 
	FIG. 1 of Solo discloses a similar integrated circuit device, comprising a pad (1) over at least a portion of the semiconductor substrate (2); a protection structure (7); and a second substrate (9, FIG. 2) bonded to the conductive pillar (6), wherein each sidewall of the first UBM layer (4) is substantially free of the protection structure, the protection structure is separated from the pad, the protection structure is a non-metal material [0034], and the protection structure has a tapered profile.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Tsai, as taught by Solo. The ordinary artisan would have been motivated to modify Tsai in the above manner for the purpose of making a connection with improved fabrication (Para. 20 of Solo).
	Tsai as modified by Solo fails to disclose “the conductive pillar comprises copper”; “a material of the first UBM layer is different from a material of the conductive pillar”; and the protection structure “directly contacting a bottom-most portion of the sidewall surface of the conductive pillar”.
	FIG. 9H of Higashi discloses a similar packaging assembly, comprising a second UBM layer (123), such that the protection structure (19) directly contacting a bottom-most portion of the sidewall surface of the conductive pillar (14), (the second UBM layer of Tsai is replaced by the second UBM layer of Higashi with a flat top surface), wherein 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Tsai, as taught by Higashi. The ordinary artisan would have been motivated to modify Tsai in the above manner for the purpose of making multi-level wiring structure with improved reliability and processing controllability (Col. 2, Lines 30-51 of Higashi).		 

	Regarding Claim 21 
	FIG. 2 of Tsai discloses an integrated circuit device, comprising: 
	a semiconductor substrate (20); 
	a pad (203) over at least a portion of the semiconductor substrate;
	a first under-bump-metallurgy (UBM) layer (211) over the pad;
	a second UBM layer (212-213) over the first UBM layer, wherein the second UBM layer has a first width;
	a conductive pillar (23) on the second UBM layer, wherein the conductive pillar has a sidewall surface and a top surface, wherein each sidewall of the first UBM layer is substantially free of the protection structure, and the protection structure is a non-metal material (silicon nitride, Col. 13, Lines 43-48).
	Higashi fails to disclose “an entirety of the conductive pillar has the first width”; “the conductive pillar comprises copper”; “a material of the first UBM layer is different from a material of the conductive pillar”; and “a protection structure directly contacting a bottom-most portion of the sidewall surface of the conductive pillar, wherein each sidewall of 
	FIG. 1 of Solo discloses a similar integrated circuit device, comprising a pad (1) over at least a portion of the semiconductor substrate (2); a protection structure (7); and a second substrate (9, FIG. 2) bonded to the conductive pillar (6), wherein each sidewall of the first UBM layer (4) is substantially free of the protection structure, the protection structure is separated from the pad, the protection structure is a non-metal material [0034], and the protection structure has a tapered profile.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Tsai, as taught by Solo. The ordinary artisan would have been motivated to modify Tsai in the above manner for the purpose of making a connection with improved fabrication (Para. 20 of Solo).
	Tsai as modified by Solo fails to disclose “the conductive pillar comprises copper”; “a material of the first UBM layer is different from a material of the conductive pillar”; and the protection structure “directly contacting a bottom-most portion of the sidewall surface of the conductive pillar”.
	FIG. 9H of Higashi discloses a similar packaging assembly, comprising a second UBM layer (123), such that the protection structure (19) directly contacting a bottom-most portion of the sidewall surface of the conductive pillar (14), (the second UBM layer of Tsai is replaced by the second UBM layer of Higashi with a flat top surface), wherein the conductive pillar comprises copper (Col. 13, Lines 65-67); and a material of the first UBM layer is different from a material of the conductive pillar (Col. 13, Lines 16-17).


Claim 31 rejected 35 U.S.C. 103(a) as being unpatentable over Tsai, Solo and Higashi, in view of Watanabe (U. S. Patent Pub. No. 2007/0108606) of record.
	Regarding Claim 31 
	Tsai as modified by Solo and Higashi discloses Claim 1.
	Tsai as modified by Solo and Higashi fails to disclose “a width of the protection structure (42) varies along an entirety of the protection structure as a distance from the substrate increases”.
	FIG. 13 of Watanabe discloses a similar packaging assembly, wherein a width of the protection structure (13) varies along an entirety of the protection structure as a distance from the substrate (2) increases [0105].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tsai, as taught by Watanabe. The ordinary artisan would have been motivated to modify Tsai in the above manner for the purpose of improving electrical connection (Col. 1, Lines 10-15 of Watanabe). 

Response to Arguments
Applicant’s arguments with respect to claims 1, 21 and 28 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SHENG-BAI ZHU/          Primary Examiner, Art Unit 2892